DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed January 27, 2020, are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2020, is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 11, 15, and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the enhanced image" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 requires “receiving the enlargement or reduction instruction according to a pinch movement of the user”.  “[W]hen the direction of the pinch movement is a pinch-in direction, the neural network for image processing having high complexity is selected as the first neural network for image processing as the moving distance increases” (emphasis added).  “[W]hen the direction of the pinch movement is a pinch-out direction, the neural network for image processing having low-complexity is selected as the first neural network for image processing as the moving distance increases” (emphasis added).
The specification states that “as the zoom magnification increases … a super resolution neural network having higher complexity … may be selected” ([0213]; Note that all citations are to the published application – i.e. US 2021/0073945 A1).  Read with this portion of the specification, claim 15 implies that a “pinch-in” gesture indicates an increase in zoom magnification (i.e. a zoom-in or “enlargement instruction”).
The specification also states that “as the zoom magnification decreases … a super resolution neural network having lower complexity … may be selected” ([0214]).  
However, this is the opposite of the known convention in the prior art, where a pinch-in gesture is a zoom-out (i.e. reduction) instruction and a pinch-out gesture is a zoom-in (i.e. enlargement) instruction.  See e.g. ‘Li’ (US 9,047,008 B2), Col. 12, ln. 24-26, and ‘Hagel-Sorensen’ (US 9,594,729 B2), Figs. 2A-C, Col. 4, ln. 43-56, and Col. 5, ln. 4-7.
The specification does not describe whether pinch-in corresponds to zoom-in or zoom-out.  For example, Fig. 7 includes a step S220 for determining whether to zoom in or out based on a pinch at S210, but there is no description of these steps in the specification.  Fig. 10 similarly illustrates a step S330 of determining whether to zoom in or out, which also is not described in the specification.
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” MPEP 2173.03, second paragraph.
In summary, the text of claim 15 appears to imply a contradiction of the conventional prior art mapping between pinch-in/out gestures and zoom-in/out functions.  However, the specification does not explicitly describe a mapping between pinch-in/out gestures and zoom-in/out gestures, and therefore does not clearly indicate that the conventional mapping is not being followed.  This inconsistency with the prior 

Claim 18 recites “when executed by the processor, the memory configured to store instructions to cause the processor to:” (lines 4-5).  The meaning of this claim is unclear.  On the one hand, it appears that “when executed by the processor” is modifying “the memory”.  However, a processor does not conventionally “execute” a memory.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Examiner suggests amending the claim to clarify that the instructions, not the memory, are executed by the processor.
Claims 19-20 include the indefinite limitation of claim 18, and therefore are also indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ‘Perera’ (US 10,467,729 B1).
Regarding claim 1, Perera discloses a method for enhancing image resolution (Figs. 2-5), the method comprising:
receiving a low-resolution image (e.g. Fig. 4, first image); 
selecting an image processing area for the low-resolution image (e.g. Fig. 4, cropped portion 425); 
selecting a neural network for image processing according to an attribute of the selected image processing area among neural network groups for image processing (Col. 5, ln. 24-44, one of plural neural networks may be selected based on shooting mode, which is an attribute of the selected image processing area at least because the shooting mode was used to capture the selected image processing area; Also see Col. 3, ln. 5-39); and 
generating a high-resolution image for the selected image processing area by processing the selected image processing area according to the selected neural network for image processing (e.g. Fig. 4, cropped portion of field of view corresponding to the selected zoom level 441).

Regarding claim 17, Perera discloses a non-transitory computer-readable recording medium having stored thereon a computer program, when executed by a computer, the computer program configured to cause the computer to execute the method of claim 1 (see rejection of claim 1) when executed by the computer (e.g. Col. 11, ln. 32-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of ‘Ban’ (US 2021/0390673 A1).



Regarding claim 2, Perera teaches the method of claim 1.
Perera teaches a shooting mode attribute of its image processing area (Col. 5, ln. 34-44; Col. 4, ln. 64, to Col. 5, ln. 1), but does not teach how the shooting mode is determined.  In particular, Perera does not explicitly teach 
identifying an object included in the low-resolution image through a neural network for object recognition; 
selecting an image area including the identified object; and 
determining an attribute of the selected image area according to a type of the identified object.

However, Ban does teach techniques for determining a shooting mode that include:
identifying an object included in an image through a neural network for object recognition ([0085]-[0086], neural network may use object feature information to determine shooting mode; e.g. [0069], Fig. 4, object feature information is determined by identifying an object included in the image using an object recognition neural network; also see e.g. [0054]-[0056]); 
selecting an image area including the identified object (e.g. [0069], Fig. 4, object features are extracted using location information from the object recognition); and 
determining an attribute of the selected image area according to a type of the identified object (e.g., [0069], Fig. 4, object feature information is determined according to a type of the identified object; [0085]-[0086], shooting mode attribute is determined based on feature information of object).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Perera with the object-based shooting mode determination of Ban in order to improve the method with the reasonable expectation that this would result in a method that was able to determine shooting modes necessary for neural network selection.  This technique for improving the method of Perera was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ban.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perera and Ban to obtain the invention as specified in claim 2.	

Regarding claim 3, Perera in view of Ban teaches the method of claim 2, and Perera further teaches that the type of the object is at least one of a person, text, and a logo (Sentence spanning Cols. 4-5; Col. 5, ln. 34-44, shooting mode may be a portrait mode, which has a person object as a subject; Note that Ban teaches detecting person objects – e.g. Fig. 4, index 2 – and determining a portrait shooting mode – [0086]), 
wherein the neural network group for image processing includes at least one of a neural network trained to enhance a resolution of a person image (Col. 5, ln. 34-44, “a second up-scaling model may be developed to up-scale an image taken in a portrait shooting mode”), a neural network trained to enhance a 
wherein the selecting of the neural network for image processing includes selecting a neural network for image processing suitable for the type of the identified object among the neural network groups for image processing (Col. 5, ln. 34-44, neural network suitable for given shooting mode, which is based on a type of object as explained above, is selected).


Claim(s) 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of ‘Lai’ (“Deep Laplacian Pyramid Networks for Fast and Accurate Super-Resolution,” 2017).
Regarding claim 4, Perera teaches the method of claim 1.
Perera further teaches that the selecting of the image processing area includes:
receiving a screen enlargement or reduction instruction from a user (e.g. Col. 9, ln. 23-24, Fig. 4, user selects zoom level via interface; also see e.g. Col. 4, ln. 22-32); 
selecting an image area to be displayed according to the screen enlargement or reduction instruction (e.g. Fig. 4, cropped portion of field of view corresponding to selected zoom level 425; also see e.g. Col. 4, ln. 33-38)
determining the attribute of the selected image area according to the screen enlargement or reduction magnification (e.g. Fig. 4, Col. 9, ln. 40-42, selected zoom level is determined as an attribute of the cropped area).

Perera teaches that “a collection of resolution up-scaling models may be stored on the image capture device and employed to generate a higher resolution version of the zoomed portion of the field of view, in accordance with the selected zoom level” (Col. 3, ln. 17-21).  Perera further teaches that “the resolution up-scaling models may be based on a suitable super-resolution method, such as, for example, a Very Deep Super-Resolution (VDSR) model, a Laplacian Pyramid Super-Resolution Network (LapSRN) model, a Super-Resolution Generative Adversarial Network (SRGAN) model, etc.” (Col. 5, ln. 45-50).
Nevertheless, Perera does not teach details of how any of these up-scaling neural network models work.  In particular, Perera does not teach that the selecting of the neural network for image processing includes selecting a neural network for image processing having higher complexity among the neural network groups for image processing as a zoom magnification according to the screen enlargement or reduction instruction increases.
However, Lai does teach details of the LapSRN model (Fig. 1e), including that it may operate by selecting a neural network for image processing having higher complexity among the neural network groups for image processing as a zoom magnification increases (e.g. Fig. 1e, LapSRN includes three cascaded stages, where the first stage provides x2 zoom, combining the first and second stages provides 4x zoom, and combining all three stages provides 8x zoom; Page 5836, left column, aspect #3, 2x scaling can be performed using a neural network including only the first stage and 4x scaling can be performed using a neural network including only the first two stages, while 8x scaling is performed using a neural network including all stages; The complexity of the selected neural network increases as zoom magnification increases at least because the number of stages increases; Alternatively, Examiner notes that Lai further teaches separately training different neural networks for different scale factors – e.g. paragraph spanning columns of Page 5840 – and that this implementation also reads on the claimed invention because the higher-zoom-magnification networks have more cascade levels, and can therefore be considered more complex for at least this reason).
As noted above, Perera suggests using LapSRN (Col. 5, ln. 45-50).  Furthermore, Lai teaches that its approach “is particularly useful for resource-aware applications, e.g., mobile devices” (Sec. 3.2, last sentence) and Perera teaches implementation in a mobile device (e.g. Col. 1, ln. 66-67, camera).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Perera with the LapSRN of Lai in order to improve the method with the reasonable expectation that this would result in a method that used an up-scaling neural network that was specifically suggested by Perera and that was useful for implementation in a mobile device, such as a camera.  This technique for improving the method of Perera was within the ordinary ability of one of ordinary skill in the art based on the teachings of Perera and Lai.


Regarding claim 5, Perera teaches the method of claim 1.
Perera further teaches that the selecting of the image processing area includes receiving a screen enlargement or reduction instruction from a user (e.g. Col. 9, ln. 23-24, Fig. 4, user selects zoom level via interface; also see e.g. Col. 4, ln. 22-32; Note from e.g. Fig. 4 that the zoom level is adjusted, for example, by moving a slider between maximum and minimum limits; The slider can move one of two ways from a current setting: to the right, which increases the zoom level and constitutes a screen enlargement instruction, or to the left, which decreases the zoom level and constitutes a reduction instruction).
Perera teaches that “a collection of resolution up-scaling models may be stored on the image capture device and employed to generate a higher resolution version of the zoomed portion of the field of view, in accordance with the selected zoom level” (Col. 3, ln. 17-21).  Perera further teaches that “the resolution up-scaling models may be based on a suitable super-resolution method, such as, for example, a Very Deep Super-Resolution (VDSR) model, a Laplacian Pyramid Super-Resolution Network (LapSRN) model, a Super-Resolution Generative Adversarial Network (SRGAN) model, etc.” (Col. 5, ln. 45-50).
Nevertheless, Perera does not teach details of how any of these up-scaling neural network models work.  In particular, Perera does not teach that the selecting of the neural network for image processing includes selecting a first neural network from 
However, Lai does teach details of the LapSRN model (Fig. 1e), including that it operates by applying a different one of a plurality of neural networks for each of 2x, 4x, or 8x zoom levels (Fig. 1e, LapSRN includes three cascaded stages, each of which performs 2x scaling on its input; Performing the first stage provides 2x scaling, performing the first and second stages provides 4x scaling, and performing all three stages provides 8x scaling; Lai teaches two different options for providing these different levels of scaling; Page 5836, left column, aspect #3, the first option is to train the 8x model, and then form separate 2x and 4x neural networks by using only the first stage or only the first two stages, respectively, of the trained 8x model; e.g. Page 5840, paragraph spanning columns, the second option is to separately train models for each of the different scale factors 2x, 4x, and 8x).  Lai further teaches that neural networks for higher zoom levels have higher complexity than neural networks for lower zoom levels (e.g. Fig. 1e, Sec. 3.1, first paragraph, higher-zoom-level networks can be considered more complex at least because they include more cascade level sub-networks than lower-zoom-level networks).
As explained above, in Perera the selected zoom level either increases (screen enlargement instruction) or decreases (reduction instruction).  An enlargement instruction in a method of Perera in view of Lai would result in selecting a first LapSRN 
As noted above, Perera suggests using LapSRN (Col. 5, ln. 45-50).  Furthermore, Lai teaches that its approach “is particularly useful for resource-aware applications, e.g., mobile devices” (Sec. 3.2, last sentence) and Perera teaches implementation in a mobile device (e.g. Col. 1, ln. 66-67, camera).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Perera with the LapSRN of Lai in order to improve the method with the reasonable expectation that this would result in a method that used an up-scaling neural network that was specifically suggested by Perera and that was useful for implementation in a mobile device, such as a camera.  This technique for improving the method of Perera was within the ordinary ability of one of ordinary skill in the art based on the teachings of Perera and Lai.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perera and Lai to obtain the invention as specified in claim 5.

Regarding claim 7, Perera teaches the method of claim 1.
Perera teaches that “a collection of resolution up-scaling models may be stored on the image capture device and employed to generate a higher resolution version of (Col. 3, ln. 17-21).  Perera further teaches that “the resolution up-scaling models may be based on a suitable super-resolution method, such as, for example, a Very Deep Super-Resolution (VDSR) model, a Laplacian Pyramid Super-Resolution Network (LapSRN) model, a Super-Resolution Generative Adversarial Network (SRGAN) model, etc.” (Col. 5, ln. 45-50).
Perera does not teach details of how these up-scaling models operate, or how they produce their output.  In particular, Perera does not teach that they operate by, after the generating of the high-resolution image, generating a synthesis image by synthesizing the low-resolution image with the high-resolution image for the image processing area.
However, Lai does teach details of the LapSRN model (Fig. 1e), including that it operates by generating a high-resolution residual image (Fig. 1e, Sec. 3.1, feature extraction branch produces higher-resolution residual image at each level of the cascade), and then after the generating of the high-resolution residual image, generating a synthesis image by synthesizing the low-resolution image with the high-resolution residual image (Fig. 1e, Sec. 3.1, image reconstruction path synthesizes an upsampled version of low-resolution image with the high-resolution residual image; This synthesized image is the output of the level of the cascade, which is an upscaled image).
As noted above, Perera suggests using LapSRN (Col. 5, ln. 45-50).  Furthermore, Lai teaches that its approach “is particularly useful for resource-aware (Sec. 3.2, last sentence) and Perera teaches implementation in a mobile device (e.g. Col. 1, ln. 66-67, camera).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Perera with the LapSRN of Lai in order to improve the method with the reasonable expectation that this would result in a method that used an up-scaling neural network that was specifically suggested by Perera and that was useful for implementation in a mobile device, such as a camera.  This technique for improving the method of Perera was within the ordinary ability of one of ordinary skill in the art based on the teachings of Perera and Lai.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perera and Lai to obtain the invention as specified in claim 7.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perera.
Regarding claim 6, Perera teaches the method of claim 1.
Perera describes its invention with respect to a single frame of low-resolution image data (e.g. Fig. 4, first image).  Perera does not explicitly teach that the user may capture multiple frames, each of which being processed to generate a high-resolution output frame using the techniques taught by Perera.
However, Examiner takes Official Notice that it is old and well-known for users of an image capture device, such as a camera, to capture and process multiple image 
If Perera were extended to capture multiple input frames (i.e. a multi-frame input image) and process them using its neural network to generate multiple output frames (i.e. a multi-frame output image), then this would read on obtaining a high-resolution image through the selected neural network for image processing by using a multi-frame image as an input as recited in claim 6.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Perera to allow the capture and processing of multiple frames with the reasonable expectation that this would result in a method with advantageously improved utility relative to a camera that only allowed the capture and processing of a single frame.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perera to obtain the invention as specified in claim 6.	


Claim(s) 8, 10, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of Lai.
Regarding claim 8, Perera discloses a method for enhancing image resolution (Figs. 2-5), the method comprising:
receiving a low-resolution image (e.g. Fig. 4, first image); 
receiving an enlargement or reduction instruction from a user (e.g. Col. 9, ln. 23-24, Fig. 4, user selects zoom level via interface; also see e.g. Col. 4, ln. 22-32; Note from e.g. Fig. 4 that the zoom level is adjusted, for example, by moving a slider between maximum and minimum limits; The slider can move one of two ways from a current setting: to the right, which increases the zoom level and constitutes an enlargement instruction, or to the left, which decreases the zoom level and constitutes a reduction instruction); 
selecting an area to be displayed in the low-resolution image according to the enlargement or reduction instruction (e.g. Col. 9, ln 27-33, ln 38-40, Fig. 4, cropped portion of field of view corresponding to selected zoom level); and 
selecting a first neural network for image processing according to the enlargement or reduction instruction (see Note Regarding Selection below) and applying the first neural network for image processing to an image of the area to be displayed (e.g. Col. 9, ln 43-48, Fig. 4, neural network 430 applies one or more deep learning models, each of which could be considered a neural network, to the cropped image area to be displayed).

Note Regarding Selection.  Perera teaches that “a collection of resolution up-scaling models may be stored on the image capture device and employed to generate a higher resolution version of the zoomed portion of the field of view, in accordance with the selected zoom level” (Col. 3, ln. 17-21).  Perera further teaches that “the resolution up-scaling models may be based on a suitable super-resolution method, such as, for example, a Very Deep Super-Resolution (VDSR) model, a Laplacian Pyramid Super-Resolution Network (LapSRN) model, a Super-Resolution Generative Adversarial Network (SRGAN) model, etc.” (Col. 5, ln. 45-50).

However, Lai does teach details of the LapSRN model (Fig. 1e), including that it operates by selecting a different one of a plurality of neural networks for each of 2x, 4x, or 8x zoom levels (Fig. 1e, LapSRN includes three cascaded stages, each of which performs 2x scaling on its input; Performing the first stage provides 2x scaling, performing the first and second stages provides 4x scaling, and performing all three stages provides 8x scaling; Lai teaches two different options for providing these different levels of scaling; Page 5836, left column, aspect #3, the first option is to train the 8x model, and then form separate 2x and 4x neural networks by using only the first stage or only the first two stages, respectively, of the trained 8x model; e.g. Page 5840, paragraph spanning columns, the second option is to separately train models for each of the different scale factors 2x, 4x, and 8x).
As noted above, Perera suggests using LapSRN (Col. 5, ln. 45-50).  Furthermore, Lai teaches that its approach “is particularly useful for resource-aware applications, e.g., mobile devices” (Sec. 3.2, last sentence) and Perera teaches implementation in a mobile device (e.g. Col. 1, ln. 66-67, camera).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Perera with the LapSRN of Lai in order to improve the method with the reasonable expectation that this would result in a method that used an up-scaling neural network that was specifically 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perera and Lai to obtain the invention as specified in claim 8.

Regarding claim 10, Perera in view of Lai teaches the method of claim 8, and Lai further teaches:
after the receiving of the low-resolution image, generating an image having enhanced resolution by applying a third neural network for image processing to the low-resolution image (Fig. 1e, the LapSRN model includes three independent sub-networks that each generate images having enhanced resolution – see e.g. Sec. 3.1, first paragraph, and Page 5837, right column, third paragraph; Each of these sub-networks is a neural network; Accordingly, the first (i.e. left-most in Fig. 1e) sub-network of LapSRN can be considered a third neural network and the middle sub-network of LapSRN can be considered a first neural network), and 
wherein the applying of the third neural network includes applying the first neural network for image processing to the enhanced image (Sec. 3.1, Fig. 1e, for both 4x and 8x zoom factors, the “first” neural network is applied to the enhanced image output by the “third” neural network).

Regarding claim 14, Perera in view of Lai teaches the method of claim 8, and Lai further teaches that the applying of the first neural network includes selecting a neural network for image processing having high complexity as the first neural network for image processing as a zoom magnification according to the enlargement or reduction instruction increases (e.g. Fig. 1e, Sec. 3.1, The complexity of the selected neural network increases as zoom magnification increases at least because the number of cascaded sub-networks increases for higher zoom magnification; I.e. a 2x zoom requires only one sub-network, while an 8x zoom requires three sub-networks, which is more complex).

Regarding claim 18, Examiner notes that the claim recites an apparatus for enhancing image resolution, the apparatus comprising: a processor; and a memory coupled to the processor, when executed by the processor, the memory configured to store instructions to cause the processor to: perform a method that is substantially the same as the method of claim 8.
Perera in view of Lai teaches the method of claim 8 (see rejection above).
Perera further teaches implementing its method as an apparatus for enhancing image resolution (Fig. 6, Col. 10, ln. 45-53), the apparatus comprising: a processor (Fig. 6, processor 602); and a memory coupled to the processor (Fig. 6, memories 604 and/or 628), when executed by the processor, the memory configured to store instructions to cause the processor to: perform the method (e.g. Col. 11, ln. 32-41).
Accordingly, claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of Lai for substantially the same reasons as claim 8.
Claim(s) 9, 11-13, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of Lai as applied above, and further in view of Ban.
Regarding claim 9, Perera in view of Lai teaches the method of claim 8.
Perera further teaches:
after the selecting of the area to be displayed (i.e. Fig. 4, after cropped portion 425 is selected),
identifying a shooting mode (Col. 5, ln. 34-44; Col. 4, ln. 64, to Col. 5, ln. 1); 
selecting a second neural network for image processing according to the shooting mode and applying the second neural network for image processing to an image including the object (Col. 5, ln. 24-44, neural network trained for specific shooting mode is selected and applied to cropped portion of low-res image); and
generating a high-resolution image of the image including the object through the second neural network for image processing (e.g. Fig. 4, cropped portion of field of view corresponding to the selected zoom level 441).

Perera does not teach how the shooting mode is determined.  In particular, Perera does not explicitly teach identifying an object within the image of the area to be displayed by using a neural network for object identification, and determining the shooting mode according to a type of the identified object.
Lai also does not teach these features.
However, Ban does teach identifying an object within an image by using a neural network for object identification (e.g. [0069], Fig. 4, object feature information – including type 386 – is determined by identifying an object included in the image using an object recognition neural network; also see e.g. [0054]-[0056]), and determining a shooting mode according to a type of the identified object ([0085]-[0086], shooting mode is determined according to feature information of identified objects in the image).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Perera in view of Lai as applied above with the object-based shooting mode determination of Ban in order to improve the method with the reasonable expectation that this would result in a method that was able to determine shooting modes necessary for neural network selection.  This technique for improving the method of Perera in view of Lai was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ban.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perera, Lai and Ban to obtain the invention as specified in claim 9.

Regarding claim 11, Perera in view of Lai and Ban teaches the method of claim 9, and Lai further teaches after the generating of a high-resolution image of the object, generating a synthesis image by synthesizing the enhanced image with the high-resolution image for the object (Note ‘112(b) rejection; As explained above with respect to claim 8, Perera has been modified to use the LapSRN model for its neural networks; Fig. 1e, Sec. 3.1, at each level of LapSRN, a high-resolution image is generated by a reconstruction branch and an enhanced/residual image is generated by a feature extraction branch, and then they are synthesized together).

Regarding claim 12, Perera in view of Lai and Ban teaches the method of claim 9, and Perera further teaches that the second neural network for image processing is a neural network for image processing trained to enhance a resolution of an image belonging to the type of the object (Col. 5, ln. 34-44, the second neural network is an up-scaling neural network trained to enhance the resolution of an image according to its shooting mode, such as a portrait mode for pictures including people objects; Also note from the rejection of claim 9 that the shooting mode in Perera in view of Lia and Ban is determined based on object type).

Regarding claim 13, Perera in view of Lai and Ban teaches the method of claim 12, and Perera further teaches that the second neural network for image processing is a neural network trained with training data including a plurality of low-resolution images belonging to the type of the object as input data and high-resolution images corresponding to the low resolution images as a label (Col. 5, ln. 29-34, neural network is trained with training data including corresponding low-res and high-res images; Col. 5, ln. 34-44, neural network may be trained for only a specific shooting mode, such as a portrait mode for pictures including people objects; Also note from the rejection of claim 9 that the shooting mode in Perera in view of Lia and Ban is determined based on object type).

Regarding claim 16, Perera in view of Lai teaches the method of claim 8.
Perera further teaches:
after the selecting of the area to be displayed (i.e. Fig. 4, after cropped portion 425 is selected),
identifying a shooting mode (Col. 5, ln. 34-44; Col. 4, ln. 64, to Col. 5, ln. 1); and
selecting a neural network group for image processing suitable for the shooting mode (Col. 5, ln. 24-44, up-scaling model developed for specific shooting mode is selected and applied to cropped portion of low-res image; Note from rejection of claim 8 that Perera has been modified to use the LapSRN up-scaling model of Lai, which uses a group of neural networks to provide up-scaling, with a different network used for each different zoom factor);
wherein the first neural network for image processing is one of the neural networks for image processing belonging to the neural network group for image processing (In Perera in view of Lai as applied above, the selected first LapSRN neural network would correspond to the shooting mode – i.e. it would be in the neural network group – as well as the specific zoom factor input by the user – see rejections above and e.g. Col. 5, ln. 34-50 of Perera).

Perera does not teach how the shooting mode is determined.  In particular, Perera does not explicitly teach identifying an object within the image of the area to be displayed by using a neural network for object identification, and determining the shooting mode according to a type of the identified object.

However, Ban does teach identifying an object within an image by using a neural network for object identification (e.g. [0069], Fig. 4, object feature information – including type 386 – is determined by identifying an object included in the image using an object recognition neural network; also see e.g. [0054]-[0056]), and determining a shooting mode according to a type of the identified object ([0085]-[0086], shooting mode is determined according to feature information of identified objects in the image).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Perera in view of Lai as applied above with the object-based shooting mode determination of Ban in order to improve the method with the reasonable expectation that this would result in a method that was able to determine shooting modes necessary for neural network selection.  This technique for improving the method of Perera in view of Lai was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ban.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perera, Lai and Ban to obtain the invention as specified in claim 16.

Regarding claim 19, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 9.  Perera in view of Lai and Ban teaches the invention of claim 9 (see rejection above).  Accordingly, claim 19 is also 

Regarding claim 20, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 16.  Perera in view of Lai and Ban teaches the invention of claim 16 (see rejection above).  Accordingly, claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of Lai and Ban for substantially the same reasons as claim 16.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Hu’ (“Meta-SR: A Magnification-Arbitrary Network for Super-Resolution,” April 2019)
Takes low-resolution image and desired scale factor as input, dynamically generates neural network weights corresponding to the desired scale factor, and uses them to upscale the low-resolution image – see Fig. 1
‘Bai’ (US 2021/0065337 A1)
Classifies image patches, then applies different upscaling neural networks depending on the classification – see e.g. Figs. 3 and 5
‘Lee’ (US 2020/0372608 A1)
Combines output of multiple upscalers, including neural networks – e.g. Fig. 7
‘Lin’ (US 2004/0184657 A1)
Interpolates an image based on its classification – e.g. Figs. 1-3
‘Madea’ (US 2021/0334938 A1)
Selects which super-resolution model to use based on an image’s classification – e.g. Fig. 3
‘Migukin’ (US 2020/0211159 A1)
Selects one of plural neural networks for upscaling based on zoom factor – see e.g. Fig. 1 and [0031]
‘Wang’ (US 2017/0347110 A1)
Analyzes a multi-frame input image to select a most appropriate model, then uses that model to process the input to generate a high-resolution output – Fig. 15

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669